Title: [Diary entry: 8 October 1788]
From: Washington, George
To: 

Wednesday 8th. Thermometer at 55 in the Morning—65 at Noon and 63 at Night. A very thick fog till nine Oclock—after which the Sun came out and it was very pleasant till about Noon when there was Sun shine and clouds alternately afterwards—Wind at So. Wt. in the morning which veered more to the northward afterwards. Rid to the Plantations at Muddy hole, Dogue run, Frenchs & the Ferry. At Muddy hole, after pulling up the Early (or Carolina) Pease, the hands about Noon, went to Dogue run to assist about their fodder. At Dogue run—The people were opening & spreading the fodder. 7 Plows were at work and the Cart as that of Muddy hole, Frenchs and the Ferry also were, were carting brick wood at the New Barn. At French’s—After opening the Tops, the People were employed in taking up the Flax which had been spread and was supposed to be rotten enough. Sent Mr. Lear to Alexandria to day on business.